 1
                                                                 Honorable Benjamin H. Settle
 2


 3


 4


 5
                             IN THE UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON

 7
     JONATHAN NELSON and MARGO                         No. 3:20-cv-05461-RBL
 8   NELSON, individually and on behalf of their
     marital community,                                [PROPOSED] ORDER GRANTING
 9                                 PLAINTIFFS,         PLAINTIFFS’ MOTION TO CERTIFY
                                                       QUESTIONS TO THE WASHINGTON
10   v.                                                SUPREME COURT AND MOTION TO
                                                       STAY PENDING CERTIFIED
     SPECIALIZED LOAN SERVICING, LLC, a                QUESTIONS
11   foreign limited liability company,

12                                 DEFENDANT.
                                                       NOTED ON MOTION CALENDAR:
                                                       October 2, 2020
13


14          THIS MATTER came before the Court on Plaintiffs Jonathan Nelson and Margo

15   Nelson’s Motion to Certify Questions to the Washington Supreme Court and Motion to Stay

     Pending Certified Questions. The Court has considered Plaintiff’s motion, and all subsequent
16

     related pleadings and arguments, and accordingly ORDERS that Plaintiff’s motion is
17
     GRANTED.
18
            The Court finds that the interests of comity and efficiency will be served by seeking an
19
     authoritative answer to the certified questions from the Washington Supreme Court. Because
20
     this is an issue of first expression, the Court offers the Washington Supreme Court to
21   opportunity to answer the below certified questions.
                                                                                 936 N. 34th St. Ste. 300
22   [PROPOSED] ORDER GRANTING PLAINTIFFS’                                       Seattle, WA 98103
     MOTION TO CERTIFY QUESTIONS TO THE                                          Tele: 206-805-0989
     WASHINGTON SUPREME COURT AND MOTION                                         Fax: 206-805-0989
23   TO STAY PENDING CERTIFIED QUESTIONS
     3:20-cv-05461-BHS - 1
 1                                  I.     CERTIFIED QUESTIONS

 2          The following questions are hereby certified to the Washington Supreme Court for

 3   consideration under the procedures described in Washington Revised Code section 2.60.020 and

     Washington Rule of Appellate Procedure 16.16:
 4
            1.      Under Washington law, is a lender entitled to collect time-barred installment
 5
                    payments in a nonjudicial foreclosure action?
 6
            2.      Whether threatening to collect time-barred installment payments in a nonjudicial
 7
                    foreclosure action is an unfair or deceptive act in violation of Washington’s
 8
                    Consumer Protection Act, RCW 19.86?

 9          This Court does not intend its framing of the questions to restrict the Washington

10   Supreme Court’s consideration of any issues that it determines are relevant. If the Washington

11   Supreme Court decides to consider the certified questions, it may in its discretion reformulate

     the questions. Affiliated FM Ins. Co. v. LTK Consulting Servs., Inc., 556 F.3d 920, 922 (9th Cir.
12
     2009). The Clerk of the Court is directed to submit to the Washington Supreme Court certified
13
     copies of this Order; a copy of the docket in the above-captioned matter; and Docket Numbers
14
     in the above-captioned matter. The record so compiled contains all matters in the pending cause
15
     deemed material for consideration of the state law questions 1, 10-13, 16, and 18 in the above-
16
     captioned matter. The record so compiled contains all matters in the pending cause deemed

17   material for consideration of the state law questions certified for answer.

18          All further proceedings in this action are STAYED pending the Washington Supreme

19   Court’s response to the certified questions.

            IT IS SO ORDERED.
20

            DATED: _______________________
21

                                                                                   936 N. 34th St. Ste. 300
22   [PROPOSED] ORDER GRANTING PLAINTIFFS’                                         Seattle, WA 98103
     MOTION TO CERTIFY QUESTIONS TO THE                                            Tele: 206-805-0989
     WASHINGTON SUPREME COURT AND MOTION                                           Fax: 206-805-0989
23   TO STAY PENDING CERTIFIED QUESTIONS
     3:20-cv-05461-BHS - 2
 1

                                             ________________________________
 2
                                             UNITED STATES DISTRICT JUDGE

 3
     Presented by:
 4
     NORTHWEST CONSUMER LAW CENTER
 5   /s/ Amanda N. Martin
     Amanda N. Martin, WSBA #49581
 6   936 N. 34th St. Ste. 300
     Seattle, WA 98103
     Ph: 206-805-1716
 7
     Em: Amanda@NWCLC.org
 8
     LAW OFFICE OF JOSHUA L. TURNHAM
 9   /s/ Joshua L. Turnham
     Joshua L. Turnham, WSBA #49926
10   506 Second Avenue, Suite 1400
     Seattle, WA 98104
11   Ph: 206.395.9267
     Em: joshua@turnhamlaw.com
12


13


14


15


16


17


18


19


20


21

                                                                     936 N. 34th St. Ste. 300
22   [PROPOSED] ORDER GRANTING PLAINTIFFS’                           Seattle, WA 98103
     MOTION TO CERTIFY QUESTIONS TO THE                              Tele: 206-805-0989
     WASHINGTON SUPREME COURT AND MOTION                             Fax: 206-805-0989
23   TO STAY PENDING CERTIFIED QUESTIONS
     3:20-cv-05461-BHS - 3
